DETAILED ACTION
This office action is in response to applicant’s communication dated 8/16/2022. If needed, this communication is herein referred to as “Amendment”. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022  has been entered.
 
Claims’ Status
Claims 1-10, 12-18 and 20 are pending and are currently being examined.
Claims 1, 18 and 20 are independent.
Claims 11 and 19 are cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen; Lasse et al. (hereinafter Laaksonen – US 20190394607 A1) in view of Lin; Tz-Chian et al. (hereinafter Lin – US 20170332187 A1).

	As per Independent Claim 1, Laaksonen teaches A method for playing audio, applicable to a terminal and comprising:
displaying a virtual scene acquired based on a real scene; (A virtual reality [VR] apparatus, which may be part of an electronic device [terminal] such as a headset or mobile phone, see ¶¶ 71 and 136, displays a virtual scene that is a replica of a real-world screen, see FIG. 2 and ¶¶ 71)
moving the terminal in the virtual scene; (in free-viewing-location VR embodiments, a user wearing the electronic device [terminal] may be free to change viewing locations within the virtual reality space [virtual scene], ¶ 75)
acquiring a corresponding position of the terminal in the virtual scene by mapping a position of the terminal in the real scene to the virtual scene; (apparatus 101, which may form part of the VR apparatus of the electronic device, see ¶ 71, receives a first information indicative of a reference location within the scene, see FIGs. 3 and 9:900 and ¶¶ 93, 100 and 128-129, and necessarily maps a position of the reference location in order to display the reference information within the virtual model, see FIG. 3 and ¶ 100, and to present audio content as perceived from that reference location and originating from the audio source(s), see ¶¶ 100 and 130, wherein the reference location may correspond to the headphone 200 [headset/mobile - terminal], see ¶ 93)
adjusting a volume parameter of at least one virtual sound box based on a relative positional relationship between the at least one virtual sound box (virtual audio source) and the moved terminal in the virtual scene; (modification of audio content, such as temporary reduction in volume, based on relative positions of the movable user/headphone and audio sources, see FIGs. 5 and 9:903 and ¶¶ 75, 105, 114 and 132)
and playing audio based on the volume parameter of the at least one virtual sound box; (FIGs. 7 and 9:904 and Abstract and ¶¶ 67, 78 and 128-133)
and wherein adjusting the volume parameter of the at least one virtual sound box based on the relative positional relationship between the at least one virtual sound box and the moved terminal in the virtual scene comprises: 
determining [a direction] of the moved terminal relative to each virtual sound box and a distance between the moved terminal and each virtual sound box based on the position of the at least one virtual sound box and the position of the moved terminal; (by using one or more volume differences, timing differences, and pitch differences between the audible presentation to each of the user’s ears to create perception that the origin of the audio is originated from a particular distance and direction in space, ¶ 83)
and adjusting the volume parameter of each virtual sound box based on the [direction] of the moved terminal relative to each virtual sound box and the distance between the moved terminal and each virtual sound box. (parameters of volume may be adjusted [volume differences] in order to reflect the perceived location/distance, ¶¶ 11, 83 and 114. Also see ¶¶ 105 and 123 and Laaksonen Claims 2 and 15)
Laaksonen does not appear to expressly teach 
that the direction refers to an “angle”. 
However, Lin teaches/suggests
that the direction refers to an “angle” (circuit calculates a directional angle from a source of sound to a wearable electronic device in a virtual reality system, Abstract and ¶¶ 2 and 57). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Laaksonen to include the concept(s) of that the direction refers to an “angle”, as taught/suggested by Lin.
One would have been motivated to make such a combination in order to determine spatial characteristics of the sound in terms of direction in a known and effective way, Laaksonen ¶ 83 and Lin ¶ 74.

	Independent Claims 18 and 20 are directed to a terminal and storage medium for performing the method of independent claim 1 and are rejected using similar rationale. 

	As per claim 10, Laaksonen further teaches 
wherein acquiring the corresponding position of the terminal in the virtual scene by mapping the position of the terminal in the real scene to the virtual scene comprises:
establishing a reference coordinate system in the virtual scene; (¶ 71 and 76, the scene is generated via a 3D model [coordinate system])
and determining coordinates of the at least one virtual sound box in the reference coordinate system and coordinates of the terminal in the reference coordinate system based on the reference coordinate system; (FIG. 2 and ¶ 71 and 76, the scene is generated via a 3D model [coordinate system])
and adjusting the volume parameter of the at least one virtual sound box based on the relative positional relationship between the at least one virtual sound box and the moved terminal in the virtual scene comprises: determining a relative positional relationship between the at least one virtual sound box and the moved terminal based on the coordinates of the at least one virtual sound box in the reference coordinate system and the coordinates of the terminal in the reference coordinate system; and adjusting the volume parameter of the at least one virtual sound box based on the relative positional relationship between the at least one virtual sound box and the moved terminal. (modification of audio content, such as temporary reduction in volume, based on relative positions of the user/headphone and audio sources, see FIGs. 5 and 9:903 and ¶¶ 105, 114 and 132)

	As per claim 13, Laaksonen further teaches 
wherein the at least one virtual sound box comprises a plurality of virtual sound boxes; (see at least ¶ 15 and Fig. 2)
and playing the audio based on the volume parameter of the at least one virtual sound box comprises: acquiring a mixed volume parameter by mixing volume parameters of the plurality of virtual sound boxes; and playing the audio based on the mixed volume parameter. (¶ 83, spatial audio is applicable to perceived location of an audio source; modification of audio content, such as temporary reduction in volume, based on relative positions of the user/headphone and audio sources, see FIGs. 5 and 9:903 and ¶¶ 105, 114 and 132; each audio source as a location, ¶ 23, and different modifications can be done to the audio sources not only based on distance, but also object classification, see ¶ 27)

	As per claim 14, Laaksonen further teaches 
wherein before displaying the virtual scene acquired based on the real scene, the method further comprises: acquiring at least one three-dimensional model; and acquiring at least one virtual sound box by respectively creating the virtual sound box matching the at least one three-dimensional model in the virtual scene. (¶ 71 and 76, the scene is generated via a 3D model)

	As per claim 15, Laaksonen further teaches
wherein before displaying the virtual scene acquired based on the real scene, the method further comprises: collecting a target image corresponding to the real scene, and acquiring the virtual scene corresponding to the target image. (¶ 71, virtual scene is generated from a real scene with target objects, see ¶ 76 and FIGs. 2-4)

	As per claim 16, Laaksonen further teaches 
wherein acquiring the virtual scene corresponding to the target image comprises:	constructing a target three-dimensional coordinate system of the real scene based on the target image; establishing a mapping relationship between the target three-dimensional coordinate system and a virtual three-dimensional coordinate system of an interface displaying the virtual scene; and acquiring the virtual scene corresponding to the target image based on the mapping relationship. (¶ 71, virtual scene is generated from a real scene with target objects based on a three-dimensional model, see ¶ 76 and FIGs. 2-4)

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen (US 20190394607 A1) in view of Lin (US 20170332187 A1), as applied to claim 1 above, and further in view of Lee; Chung-Pin (hereinafter Lee – US 20160253843 A1).

As per claim 2, Laaksonen further teaches 
wherein before adjusting the volume parameter of the at least one virtual sound box based on the relative positional relationship between the at least one virtual sound box and the moved terminal in the virtual scene, the method further comprises: displaying at least one candidate virtual sound box […] in a display interface of the virtual scene; (FIG. 4:300,306-307,401-403 and ¶¶ 109-111)
and displaying any one candidate virtual sound box at a release position of a drag operation in the virtual scene in response to the drag operation for the any one displayed candidate virtual sound box. (FIG. 4:300,306-307 and ¶¶ 109-111, see release/end positions illustrated as dashed squares items 300 and 306-307, the user inputs may be gestures which individually or in combination corresponds to a drag operation, see ¶ 135 – “User inputs may be gestures which comprise one or more of a tap, a swipe, a slide, a press, a hold, a rotate gesture, a static hover gesture proximal to the user interface of the device, a moving hover gesture proximal to the device”. Also see ¶ 77)
Laaksonen further teaches adding audio sources to a scene, see ¶ 121 and FIG 8B, which a computer generated audio source, ¶ 73, which may produce audio effects such as 3D audio effects, ¶ 82. 
Laaksonen doesn’t directly teach that these audio sources (virtual sound boxes) added by displaying them “in a floating window”. 
However, Lee discloses the adding of additional content to a scene using a floating window (¶¶ 23 and 40). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Lee to Laaksonen, because this would lead to a more practical way of inserting objects by having them show up near relevant objects/areas in the scene (Lee ¶ 48).

	As per claim 3, Laaksonen further teaches 
wherein before adjusting the volume parameter of the at least one virtual sound box based on the relative positional relationship between the at least one virtual sound box and the moved terminal in the virtual scene, the method further comprises: displaying at least one candidate virtual sound box […] in a display interface of the virtual scene (FIG. 4:300,306-307,401-403 and ¶¶ 109-111)
in response to a touch operation for a target position of the virtual scene; (the user inputs may be gestures which individually or in combination corresponds to a touch operation for a target position of the virtual scene, see ¶ 135 – “User inputs may be gestures which comprise one or more of a tap, a swipe, a slide, a press, a hold, a rotate gesture, a static hover gesture proximal to the user interface of the device, a moving hover gesture proximal to the device”)
and displaying any one candidate virtual sound box at the target position in response to a selection operation for the any one displayed candidate virtual sound box. (FIG. 4:300,306-307 and ¶¶ 109-111, see release/end positions illustrated as dashed squares items 300 and 306-307, the user inputs may be gestures which individually or in combination corresponds to a selection operation, see ¶ 135 – “User inputs may be gestures which comprise one or more of a tap, a swipe, a slide, a press, a hold, a rotate gesture, a static hover gesture proximal to the user interface of the device, a moving hover gesture proximal to the device”. Also see ¶ 77)
Laaksonen further teaches adding audio sources to a scene, see ¶ 121 and FIG 8B, which a computer generated audio source, ¶ 73, which may produce audio effects such as 3D audio effects, ¶ 82.  
Laaksonen doesn’t directly teach that these audio sources (virtual sound boxes) are added by displaying them “in a floating window”. 
However, Lee discloses the adding of additional content to a scene using a floating window (¶¶ 23 and 40). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Lee to Laaksonen, because this would lead to a more practical way of inserting objects by having them show up near relevant objects/areas in the scene (Lee ¶ 48).

	As per claim 4, Laaksonen further teaches 
wherein before adjusting the volume parameter of the at least one virtual sound box based on the relative positional relationship between the at least one virtual sound box and the moved terminal in the virtual scene, the method further comprises: displaying at least one candidate virtual sound box […] in a display interface of the virtual scene; (FIG. 4:300,306-307,401-403 and ¶¶ 109-111)
setting any one candidate virtual sound box to a selected state in response to a selection operation for the any one displayed candidate virtual sound box; and displaying the virtual sound box in the selected state at a target position in response to a touch operation for the target position of the virtual scene. (FIG. 4:300,306-307 and ¶¶ 109-111, see release/end positions illustrated as dashed squares items 300 and 306-307, the user inputs may be gestures which individually or in combination corresponds to a, setting a sound box to a selected stated via touch operation, see ¶ 135 – “User inputs may be gestures which comprise one or more of a tap, a swipe, a slide, a press, a hold, a rotate gesture, a static hover gesture proximal to the user interface of the device, a moving hover gesture proximal to the device”, also see ¶ 77)
Laaksonen further teaches adding audio sources to a scene, see ¶ 121 and FIG 8B, which a computer generated audio source, ¶ 73, which may produce audio effects such as 3D audio effects, ¶ 82.  
Laaksonen doesn’t directly teach that these audio sources (virtual sound boxes) added by displaying them “in a floating window”. 
However, Lee discloses the adding of additional content to a scene using a floating window (¶¶ 23 and 40). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Lee to Laaksonen, because this would lead to a more practical way of inserting objects by having them show up near relevant objects/areas in the scene (Lee ¶ 48).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen (US 20190394607 A1) in view of Lin (US 20170332187 A1) and Lee (US 20160253843 A1), as applied to claim 2 above, and further in view of Ryckman; Lawrence G. et al. (hereinafter Ryckman – US 20110153045 A1).

As per claim 5, Laaksonen, as modified, doesn’t directly teach wherein displaying the at least one candidate virtual sound box in the floating window in the display interface of the virtual scene comprises: displaying the at least one candidate virtual sound box and audio effect of each candidate virtual sound box in the floating window in the display interface of the virtual scene; and after displaying the at least one candidate virtual sound box and the audio effect of each candidate virtual sound box in the floating window in the display interface of the virtual scene, the method further comprises: playing the audio based on the audio effect of the any one candidate virtual sound box in response to a trigger operation for the audio effect of any one candidate virtual sound box.
 However, Ryckman discloses an interactive screen that allows a user to select auxiliary sound effects for an audio content, wherein a user can preview the sound effect (¶ 318). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Ryckman to Laaksonen, as modified, because this would lead to a more user friendly method that allows users to preview an audio effect before actually using the effect, to see if the effect fits their needs and/or preferences (Ryckman ¶ 318).

Claim(s) 6, 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen (US 20190394607 A1) in view of Lin (US 20170332187 A1), as applied to claims 1 and 15 above, and further in view of Nayak; Sameer Nandan (hereinafter Nayak – US 20150019641 A1).

As per claim 6, Laaksonen further teaches 
wherein displaying the virtual scene acquired based on the real scene comprises: acquiring a position of at least one stored virtual sound box in the virtual scene […]; (a position of each audio source [virtual sound box] is necessarily obtained in order to modify audio content, such as temporary reduction in volume, based on relative positions of the user/headphone and audio sources, see FIGs. 5 and 9:903 and ¶¶ 105, 114 and 132)
and displaying the virtual sound box and the virtual scene, which correspond to each position acquired in the virtual scene, at the each position. (FIG. 2 and ¶ 94, see speakers 206 and 207)
Laaksonen doesn’t directly teach virtual environment information is obtained from a server. However, Nayak discloses a server storing virtual environment information and allowing a user to using such environment information (FIGs. 2 and 5 and ¶¶ 38-39 and 43). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Nayak to Laaksonen, because this would lead to a more effective method that provides options to save and access virtual environment information from a device that can manage and control large amounts of data (Nayak ¶ 29).

	As per claim 8, Laaksonen, as modified, further teaches
before acquiring the position of the at least one stored virtual sound box in the virtual scene from the server, the method further comprises: acquiring a position of at least one virtual sound box set in the virtual scene; […]. (the speakers/audio sources [virtual sound boxes] are displayed in the virtual environment, see Laaksonen FIGs. 2-4, so the positions of such boxes are necessarily acquired; for “from the server” see modification above in claim 6 by Nayak)
Laaksonen, as modified, doesn’t directly teach “and sending the position of the at least one virtual sound box in the virtual scene to the server; wherein the server is configured to store the position of the at least one virtual sound box in the virtual scene.” However, Nayak further discloses that the server storing virtual environment information, may allow a registration process, that stores the information before allowing the user to use such environment information (FIGs. 2 and 5 and ¶¶ 31, 34 and 47). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further apply the Nayak to Laaksonen, as modified, because this would lead to practical/efficient method, allowing an initial registration of the virtual items in a device with large capacity [server] (Nayak ¶ 29).

As per claim 9, Laaksonen, as modified, doesn’t directly teach “wherein before acquiring the position of the at least one virtual sound box set in the virtual scene, the method further comprises: displaying a saving option in the virtual scene; and acquiring the position of the at least one virtual sound box set in the virtual scene in response to a trigger operation for the saving option.” However, Nayak further discloses the displaying of a saving option, which when clicked, triggers the storing of the environment and selected items in the server (¶ 43 and fig. 5). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further apply the Nayak to Laaksonen, as modified, because this would lead to a more user-friendly method that allows the user to control when items are saved to the environment (Nayak ¶ 43).

	As per claim 17, Laaksonen further teaches 
[...];
[...], wherein [the virtual reality or mixed reality apparatus] is configured to construct the target three-dimensional coordinate system of the real scene based on the target image, establish a mapping relationship between the target three-dimensional coordinate system and the virtual three-dimensional coordinate system of the interface displaying the virtual scene, and create the virtual scene corresponding to the target image based on the mapping relationship. (¶ 71 and 76, the scene is generated via a 3D model [coordinate system])
Laaksonen doesn’t directly teach “wherein acquiring the virtual scene corresponding to the target image comprises: sending the target image to a server; and receiving the virtual scene corresponding to the target image sent by the server” and that it is the “server” that is configured to perform the mapping, establishing and creating functions. However, Nayak discloses a server storing virtual environment information and allowing a user to using such environment information (FIGs. 2 and 5 and ¶¶ 38-39 and 43). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Nayak to Laaksonen, because this would lead to a more effective method that provides options to save and access virtual environment information from a device that can manage and control large amounts of data (Nayak ¶ 29).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen (US 20190394607 A1) in view of Lin (US 20170332187 A1) and Nayak (US 20150019641 A1), as applied to claim 6 above, and further in view of Ryckman (US 20110153045 A1).

As per claim 7, Laaksonen, as modified, further teaches 
at least one audio play effect corresponding to the virtual scene (audio sources, which may produce audio effects such as 3D audio effects, correspond to a virtual scene, see at least Laaksonen ¶ 82)
and acquiring a position of at least one virtual sound box corresponding to the at least one audio play effect in the virtual scene […] (the speakers/audio sources [virtual sound boxes] are displayed in the virtual environment, see Laaksonen FIGs. 2-4, so  the positions of such boxes are necessarily acquired).
Laaksonen, as modified, doesn’t directly teach “wherein acquiring the position of the at least one stored virtual sound box in the virtual scene from the server comprises:…displaying an identifier of” the audio play effect and that the acquiring of position is in response to a selection operation for the identifier of the at least one audio play effect.
However, Ryckman discloses displaying an identifier of an auxiliary sound effect (¶ 318 and FIG. 50), which when selected modifies a video’s audio content (¶ 318-319). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Ryckman to Laaksonen, as modified, because this would lead to a more user friendly method that allows users to apply and audio effect and preview an audio effect before actually applying the effect, to see if the effect fits their needs and/or preferences (Ryckman ¶ 318).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen (US 20190394607 A1) in view of Lin (US 20170332187 A1), as applied to claim 1 above, and further in view of in view of Hsu; Chao-Hsien (hereinafter Hsu – US 20170339507 A1) and Nagamitsu; Sachio et al. (hereinafter Nagamitsu – US 5590062 A).

As per claim 12, Laaksonen does not appear to expressly teach 
wherein the volume parameter of the virtual sound box comprises a first volume parameter and a second volume parameter, the first volume parameter is configured to indicate a volume of a play sound channel in the virtual sound box, and the second volume parameter is configured to indicate a main volume of the virtual sound box; 
and adjusting the volume parameter of each virtual sound box based on the angle of the moved terminal relative to each virtual sound box and the distance between the moved terminal and each virtual sound box comprises: adjusting the first volume parameter of each virtual sound box based on the angle of the moved terminal relative to each virtual sound box; […]. 
However, Hsu teaches/suggests the concept(s) of audio output volume [main volume] adjustments based on distance between a user and a screen and adjusting a left/right audio channel [left/right sound channel], Hsu Abstract.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Laaksonen to include the concept(s) of audio output volume [main volume] adjustments based on distance between a user and a screen and adjusting a left/right audio channel [left/right sound channel], as taught/suggested by Hsu.
One would have been motivated to make such a combination in order to improve the quality of sound afforded by the method, Hsu Abstract.
In combination, Laaksonen, as modified, teaches/suggests 
wherein the volume parameter of the virtual sound box comprises a first volume parameter and a second volume parameter, the first volume parameter is configured to indicate a volume of a play sound channel in the virtual sound box, and the second volume parameter is configured to indicate a main volume of the virtual sound box; (Laaksonen teaches the adjustment of volume based on direction and distance, as explained above. Hsu teaches audio output volume [main volume] adjustments based on distance between a user and a screen and adjusting a left/right audio channel [left/right sound channel], Hsu Abstract)
and adjusting the volume parameter of each virtual sound box based on the angle of the moved terminal relative to each virtual sound box and the distance between the moved terminal and each virtual sound box comprises: adjusting the first volume parameter of each virtual sound box based on the angle of the moved terminal relative to each virtual sound box; […]. (Laaksonen teaches the adjustment of volume based on direction and distance, as explained above. Hsu teaches audio output volume [main volume] adjustments based on distance between a user and a screen and adjusting a left/right audio channel [left/right sound channel], Hsu Abstract)
Laaksonen, as modified, doesn’t directly teach 
“and adjusting the second volume parameter of each virtual sound box based on a mode that the distance between the moved terminal and each virtual sound box is inversely proportional to the second volume parameter.” 
However, Nagamitsu teaches/suggests the concept(s) of that a volume from a sound source is inversely proportional to a square of the distance, col 3:7-9. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Laaksonen to include the concept(s) of that a volume from a sound source is inversely proportional to a square of the distance, as taught/suggested by Nagamitsu.
One would have been motivated to make such a combination in order to improve the method by simulating real environments in a more precise and inexpensive manner, Nagamitsu col 5:7-14.
In combination, Laaksonen, as modified, teaches/suggests 
“and adjusting the second volume parameter of each virtual sound box based on a mode that the distance between the moved terminal and each virtual sound box is inversely proportional to the second volume parameter.” (Laaksonen teaches a moved terminal and the adjustment of volume based on direction and distance, as explained above. Nagamitsu teaches/suggests the concept(s) of that a volume from a sound source is inversely proportional to a square of the distance, col 3:7-9)

Response to Arguments
Prior Art Arguments
Applicant's prior art arguments filed 8/16/2022 have been fully considered but are not persuasive. See the specific applicant arguments and examiner’s responses below:

Prior Art Argument 1:
	The applicant alleges that Laaksonen discloses a seated user, and jumps to the conclusion that Laaksonen doesn’t disclose features concerning a moving terminal in the virtual scene. (Amendment, Pgs 11-12).

Prior Art Response 1:
	The examiner respectfully disagrees at least because the applicant’s interpretation of Laaksonen is incomplete. For example, Laaksonen discloses that in free-viewing-location VR embodiments, a user wearing the electronic device [terminal] may be free to change viewing locations within the virtual reality space [virtual scene], ¶ 75. As such, although some embodiments of Laaksonen include a sitting user, others include a free-moving user. 

Prior Art Argument 2:
	The applicant alleges that Hsu is not combinable with Laaksonen for limitations of independent claim 1, at least because Hsu is not related to virtual reality devices, and because Laaksonen and Hsu are so different that Laaksonen explicitly discloses that the distance of the virtual audio source from the headphones 200 or user 201 is ignored (quoting ¶ 95 of Laaksonen). See Amendment, Pgs 12-13.

Prior Art Response 2:
	The examiner respectfully disagrees, but for compact prosecution, introduces a new reference for the independent claim 1. 	
Nevertheless, Hsu is pertinent and still used as a reference in one or more dependent claims because it is analogous art to the instant application. Irrespective of whether or not Hsu includes a virtual reality device, both Hsu and the instant application addresses the problem/concept of adjusting volume to improve the perceptive quality of sound signals. As such, Hsu is analogous art.
Furthermore, simply because Laaksonen ¶ 95 discloses an embodiment where distance is ignored, this doesn’t mean that Laaksonen does not disclose other embodiments where distance is not ignored. As mentioned in 103 rejection above, Laaksonen teaches using one or more volume differences, timing differences, and pitch differences between the audible presentation to each of the user’s ears to create perception that the origin of the audio is originated from a particular distance and direction in the virtual space, ¶ 83. 

Other Prior Art Arguments:
NOTE: Applicant's prior art arguments for the remaining claims rely on the arguments above, and are not persuasive at least for the same reasons provided above. 

Conclusion
                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175